ICJ_169_ChagosArchipelago_UNGA_NA_2019-02-25_ADV_01_NA_07_FR.txt.                                                                              267



         OPINION INDIVIDUELLE DE M. LE JUGE GAJA

[Traduction]

   Décolonisation d’un territoire non autonome — Principe d’intégrité
territoriale — Rôle de l’Assemblée générale quand il s’agit de déterminer la façon
dont la décolonisation doit s’effectuer — Principe d’autodétermination.

   1. Tout en approuvant la réponse négative que la Cour a apportée à la
première question posée par l’Assemblée générale, à savoir si le « proces-
sus de décolonisation a … été validement mené à bien lorsque Maurice a
obtenu son indépendance en 1968 », je n’estime pas nécessaire de fonder
cette conclusion sur le statut accordé, à cette date, à la règle de l’auto-
détermination en ce qui concerne les territoires non autonomes. Dans le
contexte de la décolonisation, le principe d’intégrité territoriale, tel qu’il
ﬁgure dans les dispositions du paragraphe 6 de la résolution 1514 (XV) de
l’Assemblée générale, oblige à considérer le territoire colonial dans son
entier même si, contrairement à ce qu’indique le paragraphe 160 de l’avis
consultatif, cela ne signiﬁe pas nécessairement que tout le territoire doive
être attribué à un seul et même Etat nouvellement indépendant. Puisque
l’archipel des Chagos était administré comme une dépendance de Mau-
rice jusqu’en novembre 1965, la décolonisation du territoire colonial asso-
cié à Maurice aurait dû comprendre l’archipel. En vertu de l’article 73 de
la Charte des Nations Unies, une puissance administrante d’un territoire
non autonome avait comme mission de promouvoir la prospérité de leurs
habitants ainsi que leur capacité de s’administrer eux-mêmes. La création
d’une nouvelle colonie (le Territoire britannique de l’océan Indien) aﬁn de
construire une base militaire sur l’archipel et l’expulsion de la population
autochtone pouvaient diﬃcilement remplir ce cahier des charges et être
considérées comme une forme de décolonisation conforme aux obliga-
tions prévues par la Charte.
   2. Il n’a pas été tenu compte de la volonté des peuples habitant le ter-
ritoire non autonome dans le processus qui a abouti à la séparation de
l’archipel de Maurice. Les Chagossiens n’ont jamais été consultés ni
même représentés. Le peuple mauricien n’a jamais eu la possibilité d’ex-
primer son opinion sur la séparation de l’archipel ou toute autre question
relative à son futur statut. Le Conseil des ministres de Maurice a bien
mené quelques négociations à l’automne 1965, soit environ deux ans
avant que Maurice n’obtienne son indépendance, mais il a, en déﬁnitive,
été pratiquement placé devant le fait accompli. Son opinion n’a eu prati-
quement aucun eﬀet sur la décision de la puissance administrante de déta-
cher l’archipel du reste du territoire de la colonie, ce qui a été accompli
par décret en conseil, le 8 novembre 1965. Comme un fonctionnaire du
Foreign Oﬃce l’a plus tard fait remarquer dans un mémoire, « des raisons
essentiellement politiques ont fait rechercher » le consentement des repré-

                                                                              176

                  séparation des chagos (op. ind. gaja)                     268

sentants de Maurice à la séparation (exposé écrit de Maurice, annexe 124).
Il s’agissait, en eﬀet, d’apaiser les critiques que pouvait susciter la création
d’une nouvelle colonie à une date aussi tardive que 1965, d’autant plus
qu’il s’agissait d’y construire une base militaire. Quoi qu’il en soit, les
représentants mauriciens n’ont jamais accepté une séparation déﬁnitive de
l’archipel, puisque, en septembre 1965, la puissance administrante avait
convenu, lors de la conférence constitutionnelle de Lancaster House, que,
« s’il n’était plus nécessaire d’y maintenir une base militaire, l’archipel
serait restitué à Maurice » et que « tout minerai ou pétrole découvert sur
les îles ou à proximité reviendrait au Gouvernement mauricien » ; il avait
également été question de « droits de pêche » revenant à Maurice (exposé
écrit du Royaume-Uni, annexe 33).
   3. L’Assemblée générale n’a pas spéciﬁquement demandé à la Cour de
dire si la décolonisation de Maurice n’a pas encore été achevée. Il est
néanmoins possible de considérer que cette interrogation fait implicite-
ment partie de la seconde question, qui porte sur les « conséquences en
droit international … du maintien de l’archipel des Chagos sous l’admi-
nistration du Royaume-Uni de Grande-Bretagne et d’Irlande du Nord ».
Si l’on répond par la négative à la première question adressée à la Cour
par l’Assemblée générale, cela signiﬁe nécessairement que le processus de
décolonisation de Maurice n’est pas achevé. Il est incontestable que la
séparation de l’archipel continue, qu’il existe une grande base militaire à
Diego Garcia et qu’aucun programme pour la réinstallation de la popula-
tion autochtone dans l’archipel n’a été mis en œuvre. Il est donc possible
d’aﬃrmer que, du point de vue de la décolonisation, rien n’a vraiment
changé au cours des cinquante dernières années. On peut même dire que
le développement progressif, en droit international, du droit des peuples à
disposer d’eux-mêmes a renforcé l’obligation de décolonisation qui pèse
sur la puissance administrante.
   4. C’est pourquoi, dans sa réponse à la seconde question, la Cour
conclut à juste titre qu’il existe toujours une obligation pour la puissance
administrante de décoloniser l’archipel des Chagos. En ce qui concerne la
détermination de cette obligation, le fait qu’un diﬀérend de longue date
oppose Maurice au Royaume-Uni au sujet de l’archipel ne soulève pas de
question de compétence. La décolonisation est un principe de droit inter-
national qui entraîne des obligations erga omnes, comme la Cour l’a déjà
fait remarquer dans son avis consultatif sur le Mur concernant « l’obliga-
tion de respecter le droit … à l’autodétermination » (Conséquences juri-
diques de l’édification d’un mur dans le territoire palestinien occupé, avis
consultatif, C.I.J. Recueil 2004 (I), p. 199, par. 155). Dans la mesure où
l’avis consultatif traite de questions relatives à l’achèvement de la décolo-
nisation de Maurice, les questions soulevées mettent également en cause
les Etats tiers et la communauté internationale. C’est pourquoi la Cour ne
doit pas refuser d’exercer sa compétence sur ces questions.
   5. Cela dit, l’Assemblée générale n’a pas demandé à la Cour de dire
comment doit être menée la décolonisation en ce qui concerne l’archipel
des Chagos, et ainsi parachever le processus de décolonisation de Mau-

                                                                            177

                 séparation des chagos (op. ind. gaja)                    269

rice. C’est une prérogative qu’elle peut avoir souhaité conserver. Par
conséquent, dans les paragraphes 178 et 179, la Cour aurait dû laisser
entièrement le soin à l’Assemblée générale de prendre cette décision, et
pas seulement celui de déterminer les « modalités nécessaires pour assurer
le parachèvement de la décolonisation de Maurice ».
   6. En droit international contemporain, la décolonisation ne peut s’en-
visager sans l’application du principe d’autodétermination. Comme l’a
fait remarquer la Cour dans son avis consultatif sur le Sahara occidental,
« [l]e droit à l’autodétermination laisse à l’Assemblée générale une cer-
taine latitude quant aux formes et aux procédés selon lesquels ce droit
doit être mis en œuvre » (avis consultatif, C.I.J. Recueil 1975, p. 36,
par. 71). En se référant, dans ses deux questions, à trois résolutions prises
entre 1965 et 1967, qui insistent sur l’obligation de préserver l’intégrité du
territoire colonial passé, l’Assemblée générale peut avoir estimé que, dans
le cadre du processus de décolonisation, l’archipel deviendrait territoire
mauricien. Toutefois, l’Assemblée générale a maintenant l’occasion d’exa-
miner à nouveau la question, en tenant notamment compte de la volonté
des Chagossiens qui ont été expulsés par la puissance administrante et de
celle de leurs descendants. L’indemnisation reçue par un grand nombre
d’entre eux pour leur déplacement ne rend pas leur volonté insigniﬁante
aux yeux du principe d’autodétermination. Leur nombre limité et leur dis-
persion actuelle peuvent, en revanche, rendre leur consultation diﬃcile.
   7. Comme nous l’avons rappelé précédemment, la seconde question de
l’Assemblée générale porte plus généralement sur les « conséquences en
droit international … du maintien de l’archipel des Chagos sous l’admi-
nistration du Royaume-Uni de Grande-Bretagne et d’Irlande du Nord ».
Aﬁn de pouvoir préciser certaines de ces conséquences, l’Assemblée géné-
rale doit d’abord décider comment, selon elle, le processus de décolonisa-
tion aurait dû être mené à bien. En outre, certaines conséquences
dépendent de l’attitude adoptée par la puissance administrante si elle
avait considéré avoir l’obligation de transférer l’archipel à un autre Etat
(vraisemblablement Maurice) aﬁn de parachever la décolonisation. La
Cour a, quoi qu’il en soit, préféré ne pas spéculer sur la conduite qu’au-
rait pu adopter la puissance administrante dans de telles circonstances, ni
sur les conséquences juridiques que cela aurait entraînées pour cette puis-
sance et pour les autres Etats. Enﬁn, si la Cour avait choisi d’exprimer
son avis sur des questions bilatérales telles que l’existence présumée d’une
obligation pour le Royaume-Uni d’accorder des réparations à Maurice,
cela aurait posé un problème de compétence, compte tenu du manque de
consentement des deux Etats concernés à porter leur diﬀérend devant la
Cour.

                                                   (Signé) Giorgio Gaja.




                                                                          178

